     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK


                                                   Plaintiff,

       William P. Sawyer, M.D.
                                                                  Case No. _ _ _ _ _ __
                               -v-
                                                                       Rule 7 .1 Statement
       Paragon Private Health, LLC
                                                   Defendant.




                  Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
    General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
    to evaluate possible disqualification or recusal, the undersigned counsel for
     Plaintiff, William P. Sawyer, M.D.                 (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.




     NONE




     Date:



                                                         Attorney Bar Code: AYBO I 23




Form Rule7_ 1.pdf SONY Web 10/2007
